Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a response to Applicant’s communication filed on April 23, 2021.  Application No. 17/238,715, is a U.S. Nonprovisional Application filed April 23, 2021, and claims foreign priority to European Patent Office application No. EP20173463.9, filed May 7, 2020.  Claims 1-9 are pending.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cantatore et al., U.S. Patent No. 4,536,581, in view of CN 108383704 (cited on the July 8, 2021, IDS).  Cantatore discloses a process for preparing triacetonamine, the process comprising: (a) reacting an acetone stream SAc1 and an ammonia stream SAm1 in the presence of a catalyst K1 (calcium chloride bihydrate) to give a crude product stream SRP1 comprising triacetonamine and acetone.  Cantatore, Cols. 3-6, Examples 1-12.  Cantatore further teaches that the triacetonamine can be isolated by known processes, for example distillation, or by crystallization in the form of the hydrate.  Id., Col. 3, lns. 35-39.  The difference between the prior art and present invention is step of recovering the distilled acetone and returning it back to the acetone stream, SAc1.  
Nonetheless, CN ‘704 also discloses a process of preparing triacetonamine reacting ammonia and acetone, further removing and reusing the “by-products” from the reaction.  CN ‘704, claim 1.  Cantatore shows that not all the acetone is used in the reaction, and can be removed via distillation.  In other words, acetone is a by-product of the reaction.  Accordingly, all the elements of the present invention were known in the art of the time of the invention.  
	It would have been obvious to the ordinary artisan at the time of the invention to distil the unused acetone from the reaction, as taught by Cantatore, and reuse it in the same reaction as suggested by CN ‘704.  Cantatore teaches that not all the acetone is used in the reaction and that it can be distilled off as one of the “by-products” of the reaction.  CN ‘704 teaches reusing the by-products of the reaction to further prepare additional triacetonamine.  The present invention merely applies a known technique to a known method ready for improvement to yield predictable results.  
Conclusion
	No claims are allowed. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992. The examiner can normally be reached Monday - Friday, 9:00 a.m. -5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R ROZOF/Primary Examiner, Art Unit 1625